Tukley, J.
delivered the opinion of the court.
The bill charges, that defendant, Barfield, purchased of complainant a negro, and gave in part payment a note on Hamilton & Caldwell; that by the terms of the contract, defendant was to be absolutely responsible for the payment of the note, in case of the failure of the drawers to pay it; and that they had so failed, and were insolvent; but that the defendant taking advantage of the inability of the complainant to read or write, endorsed the note without recourse upon him, either in law or equity; and prays for a decree for the amount against him.
The answer of the defendant expressly denies the allegation, that he was to be responsible for the note by the terms of the contract; and alledges that he refused to buy the negro upon such terms, and that the complainant took the note upon the credit of the drawers, and without recourse upon him.
The allegations of the bill are proved by one witness, who can neither read nor write, but his testimony is not supported by any corroborating circumstances. The Chancellor dismissed the bill, and we think correctly. It is a well settled principle of Chancery practice, that the matter of the bill cannot be decreed against the answer upon the unsupported testimony of one witness.
This is the only question in this case, and the decree of the Chancellor will, therefore be affirmed.